Citation Nr: 0127081	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  98-01 865A	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for reflux esophagitis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada in November 1996 and December 1997.

In July 2001, the Board adjudicated four other claims of the 
veteran and remanded the issue of entitlement to a higher 
initial evaluation for headaches back to the RO on the basis 
that the veteran had submitted a Notice of Disagreement with 
the December 1997 rating decision but had not received a 
Statement of the Case as to that issue to date.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Subsequently, a 
Statement of the Case was issued in August 2001, and the 
veteran responded to that issuance in the same month.  As 
such, the Board finds that it has jurisdiction over this 
matter and will address it in this SUPPLEMENTAL DECISION.  
The issue of entitlement to a higher initial evaluation for 
reflux esophagitis is also before the Board at this time; an 
appeal was completed on this matter, but it was omitted from 
the July 2001 Board decision.  This claim will be addressed 
in the REMAND section of this decision.

In the REMAND section of this decision, the Board will also 
address the issues of entitlement to increased evaluations 
for pseudofolliculitis barbae and hemorrhoids, as the veteran 
has initiated an appeal of the RO's denial of these benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has reported headaches two to three times per 
month, lasting two to three days; however, there is no 
indication of characteristic prostrating headaches at the 
rate of once per month.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8100 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the RO has afforded the veteran a thorough and 
contemporaneous VA examination and has apparently obtained 
all records of recent treatment for the disability in 
question.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The RO informed him of the 
need for such evidence in an October 2001 Supplemental 
Statement of the Case.  Given that the actions by the RO 
reflect fundamental compliance with the newly enacted version 
of 38 U.S.C.A. § 5103, the Board finds that the veteran's 
appeal will not be adversely affected merely because the RO 
did not discuss the enactment of the new provisions in its 
recent issuances regarding this issue.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

In a December 1997 rating decision, the RO granted service 
connection for headaches based on in-service evidence of 
headaches and the report of a May 1997 VA cranial nerves 
examination, which contains a diagnosis of headaches 
secondary to the use of Prilosec.  A zero percent evaluation 
was assigned, effective from May 1996.

A VA treatment record from December 1997 indicates that the 
veteran reported intermittent migraines that were getting 
worse.  An assessment of vascular and skeletal headaches was 
rendered.  A record from February 1998 indicates that the 
veteran reported "some migraines," with a history of 
headaches.

In a June 1998 statement, Gary More, M.D., rendered a 
diagnosis of a history of migraine headaches.

The veteran underwent a computed tomography (CT) scan in 
January 2000, which revealed no abnormalities.

A VA consultation report from May 2000 indicates that the 
veteran reported a "several year history" of migraines.  
These began with scintillating scotomas, blurry vision, 
nauseousness, and throbbing pain posteriorly or retro-
orbitally in either eye.  These migraines would reportedly 
last about a day and usually would occur twice per month.  
While the veteran had been taking Midrin at the onset of the 
migraines, it had not relieved his pain.  The examiner, 
following a neurological examination, found that the veteran 
had "classic migraines" that could be treated with 
Depakote. 
An impression of chronic headaches was also rendered in a 
February 2001 report.

The veteran underwent a VA neurological examination in 
September 2001, during which he complained of having at least 
two or three headaches per month.  These headaches were 
characterized by a short piercing pain behind the left eye 
and could be brought on by bright lights and noise.  The 
veteran reported missing "multiple days of work" because of 
his headaches.  The headaches were reported to last perhaps 
two or three days and were described as disabling.  A 
physical examination was unremarkable.  The diagnosis was 
migraine headaches.  

In view of the results of the September 2001 VA neurological 
examination, the RO increased the evaluation for headaches to 
10 percent, effective from May 1996.  This evaluation, which 
encompasses the entire appellate period, has since remained 
in effect and is at issue in this case.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001). 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  The assignment of 
such "staged" ratings depends on the extent to which the 
severity of the veteran's disability varies during the 
pendency of the appeal.  See generally Fenderson v. West. 12 
Vet. App 119 (1999).  

The RO has evaluated the veteran's headaches by analogy at 
the 10 percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2001).  See 38 C.F.R. §§ 4.20, 4.27 (2001).  Under this 
code section, a 10 percent evaluation is warranted in cases 
of migraine headaches, with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation is in order in cases of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  In cases of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is warranted.

In this case, the Board acknowledges that the veteran has 
complained of frequent headaches; during his September 2001 
VA examination, he reported that these headaches occurred two 
to three times per month and lasted two to three days.  
However, the criteria for a 30 percent evaluation for 
headaches refers not only to the frequency of headaches but 
also to the severity of such headaches.  While the veteran 
has reported "multiple" absences from work on account of 
his headaches and has described them as disabling, there is 
no indication that veteran has prostrating headaches on a 
monthly basis.  Moreover, neurological testing of the 
veteran, including a CT scan, has been unremarkable.  

Given this evidence, the Board is unable to conclude that the 
veteran's headache disability picture meets the criteria for 
a 30 percent evaluation under Diagnostic Code 8100.  Rather, 
the 10 percent evaluation is most appropriate.  In reaching 
this determination, the Board has considered whether, under 
Fenderson, a higher evaluation might be warranted for any 
period of time during the pendency of this appeal.  However, 
the Board is satisfied that the assigned evaluation fully 
contemplates the degree of the veteran's disability at all 
times.  

In short, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for headaches.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board is aware of several lay statements 
received in November 2001, including one from a co-worker, 
suggesting that the veteran's migraine headaches affected his 
work.  One of the lay witnesses noted that the veteran missed 
three meetings and three appointments due to migraine 
headaches, while the other statements indicate that the 
veteran had missed as much as fifteen days from work.  
However, the assigned schedular rating contemplates a degree 
of interference with employability that is essentially 
consistent with the reports of missed work from the lay 
witnesses, and the Board is not satisfied that the veteran 
has submitted evidence showing that his service-connected 
headaches have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  Moreover, there is also no indication that this 
disorder has necessitated hospitalization during the pendency 
of this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for headaches is denied.


REMAND

In a March 2001 rating decision, the RO increased the 
veteran's evaluation for reflux esophagitis to 10 percent and 
informed him that this represented a full grant of his claim 
for a higher initial evaluation.  However, since this 
represents less than the maximum evaluation, this claim is 
still viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Subsequent to the March 2001 rating decision, the RO has 
received additional medical records that are relevant to this 
claim.  However, to date the RO has not issued a Supplemental 
Statement of the Case addressing these records. The failure 
of the RO to issue a Supplemental Statement of the Case on 
this issue constitutes a procedural defect requiring 
correction by the RO.  See 38 C.F.R. §§ 19.9, 19.31 (2001).

The Board also observes that, in an October 2001 rating 
decision, the RO denied the veteran's claims for increased 
evaluations for pseudofolliculitis barbae and hemorrhoids.  
In a statement sent to the RO and the Board in the subsequent 
month, the veteran indicated that he considered these two 
disabilities to be among the disabilities to be addressed on 
appeal.  The Board interprets this statement as a Notice of 
Disagreement with the October 2001 rating decision.  See 38 
C.F.R. §§ 20.201, 20.302(a) (2001).  However, to date, the RO 
has not responded with a Statement of the Case.  See 38 
C.F.R. § 19.28 (2001).  Under Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), a remand is in order so that a Statement 
of the Case addressing the noted claims can be issued.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  After completing any further 
development deemed necessary, the RO 
should issue a Supplemental Statement of 
the Case addressing the issue of 
entitlement to a higher initial 
evaluation for reflux esophagitis.  The 
veteran and his representative should be 
afforded an appropriate period of time in 
which to respond before this case is 
returned to the RO.

2.  The RO should also issue a Statement 
of the Case addressing the issues of 
entitlement to increased evaluations for 
pseudofolliculitis barbae and 
hemorrhoids.  In this issuance, the RO 
should set forth all applicable laws and 
regulations and inform the veteran of his 
rights and responsibilities in completing 
an appeal regarding these issues.

The purpose of this REMAND is to obtain additional 
adjudication in accord with the VA's due process 
requirements, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran is free to submit additional evidence 
or argument in support of his claim.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required on the part of the veteran until he is so 
notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

